No.   92-406

          IN THE SUPREME COURT OF THE STATE OF MONTANA




LOUISE M. CASHMORE, Deceased.



APPEAL FROM:   District Court of the First Judicial District,
               In and for the County of Lewis and Clark,
               The Honorable Dorothy McCarter, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               C.W. Leaphart, Jr. W. William Leaphart, Leaphart Law
               Firm, Helena, Montana
          For Dr. Robert Cashmore:
               Don A. LaBar, Church, Harris, Johnson     &   Williams,
               Great Falls, Montana
          For Personal Representative for the Cashmore Estate:
               James T. Harrison, Jr., Harrison, Loendorf    &   Poston,
               Helena, Montana


                           Submitted on Briefs:     November 12, 1992
                                          ~ ~ ~ i , February 25, 1993
                                                    - ~ ~ d :
Filed:
~usticeFred J. Weber delivered the Opinion of the Court.

    Sarah Herold-Breidenbach, a daughter and beneficiary of the
estate of Louise M. Cashmore, appeals an order of the District
Court of the First Judicial District, Helena, Montana, dated June
12, 1992. The District Court there determined that Ms. Breidenbach
was not entitled to the sums in four checking accounts which had
already been distributed because she did not object to the
distribution within the statutory time limit.   We affirm.
     Louise Cashmore died on January 6, 1991.       She had three
children, Robert W. Cashmore, Sarah Herold-Breidenbach, and Lynn
Secrest-Grantham, who were the chief beneficiaries of her estate.
The Inventory and Appraisement of her estate reflected a total of
$179,453.15.   On August 12, 1991, the personal representative
mailed each heir an accounting and a proposed partial distribution
of the estate. Such distribution divided $150,000 equally between
the three children. No objection was made by any beneficiary, and
Ms. Breidenbach herself wrote the checks to distribute the money.
     After this distribution, a dispute arose concerning the
remaining amount of money and certain personal belongings of Louise
Cashmore.   Under contention was the possible bequest of a Shorty
Shope painting valued at $5,000 to Robert Cashmore.          Cashmore
petitioned the court for resolution of the matter and a hearing was
held on October 18, 1991. On December 20, 1991, the District Court
entered an order determining the estate did not own the Shope
painting, but that it was owned by Robert Cashmore.
      On February 25, 1992, the personal representative petitioned
the District Court to require all beneficiaries to file any claims
they had against the estate because the dissention had made further
administration impossible.        Breidenbach claimed she was a joint
tenant with rights of survivorship in four checking accounts
belonging to her mother.         The money in these four accounts had
already been distributed as part of the estate.           She also claimed
a diamond ring, and now claims that an insurance check sent to her
brother should have one half distributed to the estate.
      On June 12, 1992, the District Court issued an order quoting
g 72-3-903, MCA, of the Probate Code.           That section provides in
part:
      (2)   The right of any distributee to object to the
      proposed distribution on the basis of the kind or value
      of asset he is to receive, if not waived earlier in
      writing, terminates if he fails to object in writing
      received by the personal representative within 3 0 days
      after mailing or delivery of the proposal.
The court determined that no beneficiary objected to the proposed
distribution of the estate within thirty days and none can object
now. Further, the personal representative was directed to sell the
diamond ring and distribute the money equally if the beneficiaries
could not agree on ownership.
        Section 72-3-903, MCA, is clear.       Because Ms. Breidenbach did
not     object   within   the   allotted    time,    she must    accept   the
distribution      of   her   mother's      estate,   including   the   prior
distribution of the checking accounts to which she was a joint
tenant.     We affirm the holding of the District Court that Ms.
Breidenbach was barred from claiming the four checking accounts
under 5   72-3-903,   MCA.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.
     Affirmed .




            Justices
Justice Terry N. Trieweiler specially concurring.
     I concur with the result of the majority opinion, however, not
for the reasons stated therein.
     Section 72-3-903 (2), MCA, requires that distributees of an
estate register objections within 30 days if their objections are
based on "the kind or value of asset [they are] to receive         ....  It


In this case, Sarah Herold-Breidenbach had no objection to the kind
or value of assets she was to receive.         Her objection was that
savings accounts held by her in joint tenancy with her deceased
mother should never have been included in the estate in the first
place.   Therefore, I conclude that the statute relied upon by the
majority is not applicable to the facts of this case.
     However, it is clear to me that Sarah waived any right she may
have had to the joint accounts by her own conduct. Waiver "is the
voluntary and intentional relinquishment of a known right, claim,
or privilege."   28 Am. Jur. 2d Estoppeland Waiver   §   155 at 836 (1966).

In this case, the proposed inventory and appraisement was filed on
July 9, 1991.    It was clear from the inventory that the joint
accounts were included in the estate.       On August 12, 1991, with
full knowledge that the distribution included those amounts
included in the accounts that she now claims, Sarah signed the
checks which were issued as the cash distribution of the estate.
By actually participating in the distribution of the four joint
accounts, Sarah waived any further claim to those accounts.
     Although not discussed in the majority opinion, I would also
affirm payment of the proceeds from the State Farm Fire and
                                   5
Casualty Company hail damage coverage to Robert W . Cashmore for the

reason that h e was a named insured under t h a t policy and was owner

of the insurable interest covered by the policy.
                                   February 25, 1993

                             CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


C. W. Leaphart, Jr.
The Leaphart Law Firm
1 North Last Chance Gulch, #6
Helena, MT 59601

Don A. LaBar
Church, Harris, Johnson & Williams
P. 0. Box 1645
Great Falls, MT 59403

Lynn Secrest-Grantham
Attorney at Law
4403 Shasta Way
Klamath Falls, OR 97603


James T. Harrison, Jr.
Attorney at Law
2225 11th Ave., Suite 21

Helena, MT 59601



                                               ED SMITH
                                               CLERK OF THE SUPREME COURT
                                               STATE OF MONTANA I

                                               BY: